Citation Nr: 0431398	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  94-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for arthritis.  



REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from July 1953 to May 1955.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Montgomery, Alabama, Regional Office (RO), which, in part, 
denied service connection for arthritis.  In an April 1997 
decision, the Board, in part, denied service connection for 
arthritis on the grounds that the claim was not well 
grounded.  Appellant subsequently appealed part of that April 
1997 Board decision, including the arthritis service 
connection claim, to the United States Court of Appeals for 
Veterans Claims (Court).  In a subsequent Order, the Court 
granted a Joint Motion for Partial Remand and, in pertinent 
part, vacated the April 1997 Board decision's denial of the 
arthritis service connection claim.

In June 2000 and June 2003, the Board remanded this issue to 
the RO for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice if 
further action is required on appellant's part.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)) became law.  Although pursuant to the Board's 
June 2003 remand, the RO provided appellant and his attorney 
a November 2003 VCAA letter, requesting their assistance in 
obtaining certain additional medical records and other 
documents pertaining to the claimed arthritis disability, no 
response thereto has been subsequently received by VA.  

As part of the Board's June 2003 remand instructions however, 
the RO was also directed to obtain any medical records that 
might be associated with a Social Security Administration 
(SSA) claim filed by appellant.  It was noted in that remand 
that in a July 2000, letter, the veteran had reported he was 
getting Social Security Disability in part due to his 
arthritis.  It was noted that the records should be obtained.  
That was not done.  See Stegall v. West, 11 Vet. App. 268 
(1998).

It is noted that the claims file contains a printout of 
Social Security benefits that seems to indicate that no 
disability award was made.  It seems, therefore, given this 
information, the RO took no further steps.  Clarification of 
the record is needed.  The veteran and his attorney were 
never informed that there was a negative finding from Social 
Security concerning an award of benefits, nor were they 
informed that Social Security seemed to indicate that he was 
not getting disability.  To the extent the veteran's 
assistance is needed, it should be requested.  It is further 
possible that the current attorney represented him before 
Social Security at the time of the determination, thus, they 
should be asked to provide records or other documents.

Accordingly, the case is again REMANDED for the following:

1.  The RO should request any available 
medical records from SSA concerning any 
claim filed by appellant.  Under 38 
U.S.C.A. § 5103A(b)(3), VA is obligated 
to continue trying to obtain evidence 
from a Federal department or agency 
"unless it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile."  Further, in view of the 
appellant claiming that he is receiving 
benefits, he and his attorney should be 
contacted to provide any information 
concerning where the claim was filed, a 
copy of the decision if they have one, 
and any other information needed to 
assist in obtaining the records or 
obtaining a statement from Social 
Security that he is getting no benefits.  
If Social Security replies in the 
negative the appellant and his attorney 
should be so informed.

2.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for arthritis in 
accordance with applicable proceedings.

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, the case should 
be returned to the Board for further appellate consideration 
in accordance with applicable provisions, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  The Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


